Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/14/2022.

Status of Claims
3.        Claims 1, 4, 5, 7, 10, and 13 are pending in this application.
           Claims 1, 4, 5, 7, 10, and 13 are currently amended.
Claims 2, 3, 6, 8, 9, 11, and 12 are currently canceled.  

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.         Claims 1, 4, 5, 7, 10, and 13 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
cause a display provided in each of a first device and a second device to display cooperative operation information for operating a cooperative function achievable by linking the first device and the second device; when a same user is associated with the first device and the second device, cause the display to display the cooperative operation information; when the user is associated with only one device of the first device and the second device, cause the display provided in the one device to display singly performed operation information for operating the one device; and when the user is associated with the first device and the second device, cause the display provided in each of the first device and the second device to display the cooperative operation information.” along with all the other limitations as required by independent claim 1.

Regarding Claim 10:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“to display cooperative operation information for operating a cooperative function achievable by linking the information processing device and another device; authenticates a user; when the user authenticated by the processor is authenticated by the other device, cause the display to display the cooperative operation information; and when the user is authenticated by the processor, and the user is not authenticated by the other device, cause the display to display information indicating the cooperative function achievable by linking the information processing device and the other device.” along with all the other limitations as required by independent claim 10.


The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a first device that has a first function; a second device that has a second function; and a management device that manages the first device and the second device, wherein when a user is authenticated to the first device, the first device transmits first information including information on the first device and information on the user to the management device, and the management device manages the user authenticated by the first device and the first device in association with each other, -4-Application No. 16/566,232 when a user is authenticated to the second device, the second device transmits second information including information on the second device and the information indicating the user to the management device, and the management device manages the user authenticated by the second device and the second device in association with each other, when the user authenticated by the first device and the first device are managed in association with each other by the management device, and the user is authenticated by the second device and the second information is transmitted to the management device, the management device transmits, to the first device and the second device, cooperative operation information for operating a cooperative function achievable by linking the first device and the second device, and the first device and the second device each display the cooperative operation information.” along with all the other limitations as required by independent claim 13.



8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


            Hanada et al. (US 10,033,890) discloses a display input device is provided that is capable of improving user convenience. A control part of the display input device causes a display input part to display a workflow creation and registration screen, which is prepared for creating and registering a workflow, to receive operations for creating and registering the workflow, the workflow being a combination of basic and combination functions and including data that is indicative of each of a first function that is the basic function selected as a function to be registered, a setting content of the first function, a second function that is the combination function selected as a function to be registered, and a setting content of the second function.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677